Title: From Thomas Jefferson to John Adams, 1 June 1822
From: Jefferson, Thomas
To: Adams, John

Monticello
June. 1. 22.It is very long, my dear Sir, since I have written to you. my dislocated wrist is now become so stiff that I write slow and with pain, and therefore write as little as I can. yet it is due to mutual friendship to ask once in a while how we do? the papers tell us that Genl Starke is off at the age of 93. Charles Thomson still lives at about the same age, chearful, slender as a grasshopper, and so much without memory that he scarcely recognises the members of his household. an intimate friend of his called on him not long since: it was difficult to make him recollect who he was, and, sitting one hour, he told him the same story 4. times, over. is this life?—with lab’ring step to tread our former footsteps? pace the roundEternal?—to beat and beatthe beaten track? to see what we have seenTo taste the tasted? o’er our palates to decantAnother vintage?—it is at most but the life of a cabbage, surely not worth a wish. when all our faculties have left, or are leaving us, one by one, sight, hearing, memory,  every avenue of pleasing sensation is closed, and athsimy, debility and mal-aise left in their places, when the friends of our youth are all gone, and a generation is risen around us whom we know not, is death an evil?When one by one our ties are torn,When trembling limbs refuse their weightAnd friend from friend is snatched forlornAnd films slow gathering dim the sight,When man is left alone to mourn,When clouds obscure the mental light Oh! then how sweet it is to die!Tis nature’s kindest boon to die! I really think so. I have ever dreaded a doting old age; and health has been generally so good, and is now so good, that I dread it still. the rapid decline of my strength during the last winter has made me hope sometimes that I see land. during summer I enjoy it’s temperature, but I shudder at the approach of winter, and wish I could sleep through it with the Dormouse, and only wake with him in spring, if ever. they say that Starke could walk about his room. I am told you walk well and firmly. I can only reach my garden, and that with sensible fatigue. I ride however daily. but reading is my delight. I should wish never to put pen to paper; and the more because of the treacherous practice some people have of publishing one’s letters without leave. Ld Mansfield declared it a breach of trust, and punishable at law. I think it should be a penitentiary felony. yet you will have seen that they have drawn me out into the arena of the newspapers. altho’ I know it is too late  for me to buckle on the armour of youth, yet my indignation would not permit me passively to recieve the kick of an Ass.To turn to the news of the day, it seems that the Cannibals of Europe are going to eating one another again. a war between Russia and Turkey is like the battle of the kite and snake. whichever destroys the other, leaves a destroyer the less for the world. this pugnacious humor of mankind seems to be the law of his nature, one of the obstacles to too great multiplication provided in the mechanism of the Universe. the cocks of the henyard kill one another up. boars, bulls, rams do the same. and the horse in his wild state, kills all the young males, until worn down with age and war, some vigorous youth kills him, and takes to himself the Haram of females. I hope we shall prove how much happier for man the Quaker policy is, and that the life of the feeder is better than that of the fighter: and it is some consolation that the desolation by these Maniacs of one part of the earth is the means of improving it in other parts. let the latter be our office. and let us milk the cow, while the Russian holds her by the horns, and the Turk by the tail. God bless you, and give you health, strength,  good spirits, and as much of life as you think worth havingTh: Jefferson